Citation Nr: 1208383	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-45 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1985 and from December 1995 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a heart disability.  

This case was previously before the Board in August 2010, when it was remanded for additional development of the record.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran testified at a hearing before a Veterans Law Judge in March 2010.  Unfortunately, that Veterans Law Judge is no longer employed by the Board.  The Veteran was notified of this fact by a letter dated December 2011, and was given an opportunity to request another hearing.  Later that month, the Veteran responded, and indicated he wanted to testify at a hearing before a Veterans Law Judge at the RO, and he also indicated he wanted to testify by video conference.  It is clear the Veteran is requesting another hearing before a Veterans Law Judge.  Thus, remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Additionally, pursuant to the Board remand in August 2010, the Veteran was afforded a VA examination in September 2010 to obtain an opinion as to whether there was any etiological nexus between any current heart disability and service.  The VA's duty to assist a Veteran in substantiating his claim includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the September 2010 VA examination opinion is inadequate as it was based on an inaccurate factual premise, namely, that although the Veteran reported that he had been informed he had a heart murmur by a private physician in 1999, this was "14 years" after the Veteran's discharge from service.  As noted above, the Veteran was discharged from service in August 1998.  As such, the opinion did not appropriately address whether a heart disability existed within one year of separation from service, as requested in the August 2010 Board remand.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a medical examination for a heart condition in accordance with applicable procedures.  The claims folder must be made available to the examiner in conjunction with this examination.  The Veteran must be provided proper notice of the date and time of the scheduled examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether any heart condition identified is at least as likely as not related to his active duty service or any incident therein or was manifested within a year of August 12, 1998.  All opinions and conclusions expressed must be supported by a detailed rationale.  If the examiner determines that a medically-sound opinion cannot be reached without resorting to mere speculation, it is requested that an explanation as to why that is so be included.
2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond. 

3.  Thereafter, if the benefit sought has not been granted, clarify whether the Veteran wants a video conference hearing, or a Travel Board hearing, at the local RO before a Veterans Law Judge.  Thereafter, the hearing should be scheduled in accordance with applicable procedures.  If he decides not to wait for an additional hearing, the request should be withdrawn in writing at the RO and the case returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


